 1
 2
 3
                                                                  JS-6
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   FIFITA, PULUPAKI,                    )     NO. CV 19-08162-JLS(AS)
                                          )
11                     Petitioner,        )
                                          )
12                v.                      )          JUDGMENT
                                          )
13    W.L. MONTGOMERY,                    )
                                          )
14                     Respondent.        )
                                          )
15                                        )
16
17        Pursuant     to   the   Order       Accepting   Findings,   Conclusions   and

18   Recommendations of United States Magistrate Judge,

19
20        IT IS ADJUDGED that the Petition is denied and dismissed without

21   prejudice.

22
23                DATED: 02/05/2020.

24
25
26
                                              JOSEPHINE L. STATON
27                                        UNITED STATES DISTRICT JUDGE

28
